OPINION OF THE COURT
FRED MORENO, Circuit Judge.

ORDER ON ARBITRATION AWARD

Plaintiff, INTERAMERICAN ENGINEERS AND CONSTRUCTORS CORPORATION filed a motion to confirm an arbitration award against Defendants, AGRO TECH INTERNATIONAL *225PLAZA, LTD. and AGRO TECH INTERNATIONAL, INC. and TERRA NOSTRUM, INC., as General Partners of AGRO TECH INTERNATIONAL PLAZA, LTD. in accordance with F. S. § 682.02. The dispute between Plaintiff and Defendant, AGRO TECH INTERNATIONAL PLAZA, LTD., was submitted to the Construction Industry Arbitration Tribunal of the American Arbitration Association on or about April 5, 1988. On April 18, 1989, an ex parte award was entered in favor of Plaintiff by the arbitrator in the principal amount of $41,654.48, plus interest in the amount of $20,801.86, plus costs of $156.40, for a total sum due of $62,612.74. A copy of the award is attached hereto and made a part of this Order.
Plaintiff argues that §682.12, Florida Statutes, is entitled to confirmation of the arbitration award by this Court. Defendant argues a violation of due process for lack of notice of the arbitration and asks for a hearing before the Court on the merits. Plaintiff responds that the ex parte award states that notice was provided and that the defendants waived the right to a hearing for failure to timely object.
The Court must follow Allen v McCall, 521 So.2d 182 (3d DCA 1988), which held that failure of an arbitrator to consider claim of lack of notice precluded confirmation of the award. The Court remands the cause to the arbitrator for such consideration. “Moreover, the issue of whether a party has been sufficiently notified of an arbitration hearing is one which is to be resolved in the arbitration proceeding itself, not in the court. § 682.13” Supra at 183.
WHEREFORE, the cause is referred to the arbitration in conformance with this Order.
DONE and ORDERED this 6th day of October, 1989.